                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

          Leila Nasser Asr,           )              JUDGMENT IN CASE
                                      )
             Plaintiff(s),            )            3:20-cv-00142-MOC-DCK
                                      )
                 vs.                  )
                                      )
     Kincaid & Associates, PLLC       )
          Mitzi Y. Kincaid,
            Defendant(s).             )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 29, 2020 Order.

                                               October 29, 2020




     Case 3:20-cv-00142-MOC-DCK Document 22 Filed 10/29/20 Page 1 of 1
